DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 WELLNESS ASSOCIATES OF FLORIDA, INC. a/a/o ANDRES CRUZ,
                       Appellant,

                                    v.

       ALLSTATE FIRE & CASUALTY INSURANCE COMPANY,
                          Appellee.

                              No. 4D21-340

                              [July 29, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Reginald Roy Corlew, Judge; L.T. Case Nos. 50-2013-SC-
006394-XXXX-SB and 50-2019-AP-000174-CAXX-MB.

   Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and Michelle
J. Kane of Kane Lawyers, PLLC, Delray Beach, for appellant.

  Daniel E. Nordby of Shutts & Bowen LLP, Tallahassee, and Alyssa L.
Cory of Shutts & Bowen LLP, Tampa, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.